18-1823
     Liu v. Barr
                                                                                   BIA
                                                                             Douchy, IJ
                                                                           A205 804 265
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of December, two thousand twenty.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            REENA RAGGI,
 9            JOSEPH F. BIANCO,
10                 Circuit Judges.
11   _____________________________________
12
13   JINLONG LIU,
14            Petitioner,
15
16                 v.                                            18-1823
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Thomas V. Massucci, New York, NY.
24
25   FOR RESPONDENT:                  Joseph H. Hunt, Assistant
26                                    Attorney General; Paul Fiorino,
27                                    Senior Litigation Counsel; Andrew
28                                    B. Insenga, Trial Attorney, Office
29                                    of Immigration Litigation, United
30                                    States Department of Justice,
31                                    Washington, DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Jinlong Liu, a native and citizen of the

 6   People’s Republic of China, seeks review of a May 25, 2018,

 7   decision of the BIA affirming a July 6, 2017, decision of an

 8   Immigration Judge (“IJ”) denying him asylum, withholding of

 9   removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Jinlong Liu, No. A205 804 265 (B.I.A. May 25,

11   2018), aff’g No. A205 804 265 (Immig. Ct. N.Y. City July 6,

12   2017).       We    assume     the   parties’     familiarity     with   the

13   underlying facts and procedural history.

14       We have reviewed both the IJ’s and the BIA’s opinions

15   “for the sake of completeness.”                  Wangchuck v. Dep’t of

16   Homeland   Sec.,     448 F.3d 524,   528   (2d   Cir.   2006).    The

17   applicable standards of review are well established.                    See

18   8 U.S.C. § 1252(b)(4)(B); Y.C. v. Holder, 741 F.3d 324, 332

19   (2d Cir. 2013).          The agency did not err in concluding that

20   Liu failed to satisfy his burden of proving a well-founded

21   fear of future persecution in China on account of his practice

22   of Christianity.

23       Absent        past     persecution,     an    alien   may    establish

                                           2
 1   eligibility for asylum by demonstrating a well-founded fear

 2   of future persecution. 8 C.F.R. § 1208.13(b)(2); Hongsheng

 3   Leng v. Mukasey, 528 F.3d 135, 142 (2d Cir. 2008).             To do so,

 4   an applicant must show either a reasonable possibility that

 5   he would be singled out for persecution or that the country

 6   of removal has a pattern or practice of persecuting similarly

 7   situated       individuals.           8 C.F.R.     § 1208.13(b)(2)(iii);

 8   Hongsheng Leng, 528 F.3d at 142.           “[A]n alien must make some

 9   showing that authorities in his country of nationality are

10   either aware of his activities or likely to become aware of

11   his activities.”       Hongsheng Leng, 528 F.3d at 143.

12          As an initial matter, we find no merit to Liu’s arguments

13   that    the     IJ    applied    an    incorrect     burden   of   proof,

14   mischaracterized his claim, and ignored his fear that he will

15   be persecuted for proselytizing in China.              The IJ explicitly

16   set    forth    the    correct    well-founded      fear   standard   and

17   recognized that Liu’s claim was based on his assertion that

18   he would proselytize as well as attend an underground church

19   in China.

20          The agency did not err in finding that Liu failed to

21   establish a well-founded fear of persecution because he did

22   not demonstrate that Chinese officials are aware or likely to

23   become aware of his religious activities.               At his hearing,

                                            3
 1   Liu admitted that Chinese officials do not know about his

 2   religious practice.       As to whether Chinese officials are

 3   likely to discover his religious activities, Liu testified

 4   that that he would attend an unregistered Christian church in

 5   China   and   spread    the   gospel,     and   he    speculated     that

 6   nonbelievers would report him to government officials.                  Liu

 7   did   not   testify    that   he   knew   anyone     who   had   such    an

 8   experience, and he admitted that he did not know of anyone by

 9   name who had been persecuted in his hometown.               Further, the

10   agency reasonably declined to credit Liu’s mother’s unsworn

11   letter because the letter was written by an interested witness

12   who was not available for cross-examination.               See Y.C., 741
13 F.3d at 334.     Regardless, the letter claimed that unnamed

14   Christians were detained and beaten but provided no details

15   from which to conclude that Liu’s religious practice would

16   likely be discovered.         And, as the IJ noted, the State

17   Department’s International Religious Freedom Report provides

18   that there are 68 million Christians in China                    and that

19   approximately 45 million of them practice in unregistered

20   churches.     Given Liu’s purely speculative testimony that

21   officials will likely discover his religious practice and the

22   fact that there are tens of millions of Christians practicing

23   in unregistered churches in China, Liu did not demonstrate

                                         4
 1   that Chinese officials are likely to discover his religious

 2   practice as required to state an objectively reasonable fear

 3   of being singled out for persecution.        See Hongsheng Leng,

 4 528 F.3d at 143; see also Jian Xing Huang v. U.S. INS, 421

 5 F.3d 125, 129 (2d Cir. 2005) (“In the absence of solid support

 6   in the record . . . [an applicant’s] fear is speculative at

 7   best.”).

 8       The agency also did not err in determining that Liu

 9   failed to establish a pattern or practice of persecution of

10   similarly situated individuals.      The IJ acknowledged that the

11   country    conditions    evidence    demonstrated    that   Chinese

12   government   officials    restrict    religious     activities   and

13   harass, detain, and sentence religious practitioners in some

14   areas of China.     As the IJ noted, however, the country

15   conditions evidence also provides that Christians practice

16   their religion without government interference in some areas

17   of the country.    The IJ also reasonably relied on the fact

18   that none of the evidence mentions any incidents of harm

19   befalling Christians in Liu’s home province of Fujian.           See

20   Jian Hui Shao v. Mukasey, 546 F.3d 138, 143, 149 (2d Cir.

21   2008) (finding no error in the agency’s requirement that an

22   applicant demonstrate a well-founded fear of persecution

23   specific to his or her local area when persecutory acts vary

                                     5
 1   according to locality).       Given that restrictions on Christian

 2   activities varied by region, the agency did not err in

 3   determining    that    Liu   failed       to    demonstrate   “systemic   or

 4   pervasive”     persecution    of    similarly        situated   Christians

 5   sufficient     to     demonstrate     a        pattern   or   practice    of

 6   persecution.    In re A-M-, 23 I. & N. Dec. 737, 741 (BIA 2005);

 7   see also 8 C.F.R. § 1208.13(b)(2)(iii).

 8       Accordingly, the agency did not err in concluding that

 9   Liu failed to establish a well-founded fear of persecution.

10   See 8 U.S.C. § 1158(b)(1)(B)(i); Hongsheng Leng, 528 F.3d at

11   142–43.   That finding was dispositive of asylum, withholding

12   of removal, and CAT relief because all three claims were based

13   on the same factual predicate.                 Paul v. Gonzales, 444 F.3d
14   148, 156–57 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.

17                                      FOR THE COURT:
18                                      Catherine O’Hagan Wolfe
19                                      Clerk of Court




                                           6